—In an action to recover damages for medical malpractice, the defendants appeal from an order of the Supreme Court, Nassau County (Adams, J.), dated October 4, 1999, which denied their motion pursuant to CPLR 3216 to dismiss the complaint and granted the plaintiff’s cross motion to vacate an order of the same court dated May 28, 1999, which, sua sponte, dismissed the complaint for failure to prosecute.
Ordered that the order is affirmed, with costs.
*470The Supreme Court providently exercised its discretion in denying the defendants’ motion and granting the plaintiffs cross motion (see, CPLR 3216 [e]; Baczkowski v Collins Constr. Co., 89 NY2d 499, 504; Barrett v Littles, 260 AD2d 418). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.